
	
		II
		110th CONGRESS
		1st Session
		S. 1808
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the exchange of certain land in Denali
		  National Park in the State of Alaska.
	
	
		1.Short titleThis Act may be cited as the
			 Denali National Park and Alaska
			 Railroad Land Exchange Act of 2007.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means land under the
			 jurisdiction of the Secretary within the boundary of the Park that is
			 identified by the Secretary for exchange under section 3.
			(2)Non-federal
			 landThe term non-Federal land means land that
			 is—
				(A)identified by the
			 Railroad for exchange under section 3; and
				(B)composed of an
			 exclusive-use easement owned by the Railroad within the Park, including the
			 former Denali Park Station Wye track.
				(3)ParkThe
			 term Park means the Denali National Park in the State of
			 Alaska.
			(4)RailroadThe
			 term Railroad means the Alaska Railroad.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Land
			 exchange
			(a)In
			 generalThe Secretary may convey to the Railroad Federal land
			 within the Park in exchange for non-Federal land of the Railroad to be used for
			 turning railroad trains around near Denali Park Station.
			(b)Conditions of
			 the land exchange
				(1)Equal
			 acreageA land exchange under this section shall be on an equal
			 acre basis.
				(2)Total acres
			 exchangedThe total quantity of land exchanged under this section
			 shall be—
					(A)not more than 25
			 acres of Federal land; and
					(B)not more than 25
			 acres of non-Federal land.
					(3)Interest
			 conveyed
					(A)Non-federal
			 landThe interest conveyed by the Railroad to the Secretary under
			 this section shall be the full title and interest received by the Railroad
			 under title VI of Public Law 97–468 (commonly known as the
			 Alaska Railroad Transfer Act of 1982) (45
			 U.S.C. 1201 et seq.).
					(B)Federal
			 landThe interest conveyed to the Railroad by the Secretary under
			 this section shall be subject to the same reservations and limitations under
			 title VI of Public Law 97–468 (commonly known as the Alaska
			 Railroad Transfer Act of 1982) (45 U.S.C. 1201 et seq.) that
			 are applicable to the non-Federal land conveyed.
					(4)CostsThe
			 Railroad shall pay the costs of any land exchange under this section,
			 including—
					(A)the costs of
			 compliance with the National Environmental Policy Act of
			 1969 (42
			 U.S.C. 4321 et seq.);
					(B)the costs of land
			 surveys; and
					(C)any other
			 reasonable costs necessary to carry out the exchange.
					(5)Land to be part
			 of WildernessAny non-Federal land conveyed to the Secretary
			 under this section that is adjacent to the Denali Wilderness shall become part
			 of the Denali Wilderness.
				(6)Other terms and
			 conditionsThe Secretary may require any additional terms and
			 conditions for a land exchange under this section that the Secretary determines
			 to be appropriate to protect the interests of the United States.
				(c)TimelineThe
			 Secretary and the Railroad shall carry out the land exchange under this section
			 not later than 5 years after the date of enactment of this Act.
			
